DETAILED ACTION
1.	Claims 1-8 of U.S. Application 17/065523 filed on October 8, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 1, 2022 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Chen) (CN 2840485, see English Machine Translation attached).
Regarding claim 1, Chen teaches (see fig. 4 below) a fan stator structure (12) (page 1), comprising: 
5a silicon steel sheet lamination formed of a plurality of laminated silicon steel sheets located between a set of insulating supports (45, 46) and having coils (42) wound thereon (page 3); and 
a plurality of conducting coil end holders (44), each of which includes a fixing section (443), 10a connecting section (441), and a receiving zone (area on 442 on which wire 422 is attached) located between the fixing section (443) and the connecting section (441) (pages 3-4); 
the fixing section (443) and the connecting section (441) being located at two opposite ends of the conducting coil end holder (44), and the fixing section (443) being connected to the set of insulating supports (45, 46); and the receiving zone being configured for receiving a front end and a back end of the coils (42) therein, so that the 15front and back ends of the coils (42) are in contact with the conducting coil end holders (44) (pages 3-4).

    PNG
    media_image1.png
    579
    656
    media_image1.png
    Greyscale

Regarding claim 5/1, Chen teaches (see fig. 4 above) the set of insulating supports (45, 46) includes an upper and a lower insulating support (45 and 46); the silicon steel sheet 5lamination being located between the upper and the lower insulating support (45 and 46); and the fixing sections (area on 442 on which wire 422 is attached) of the conducting coil end holders (44) being fixedly located on the lower insulating support (46) (Abstract; pages 3-4).
Regarding claim 7/1, Chen teaches (see fig. 4 above) the set of insulating wherein the front and back ends of the coils (42) are correspondingly connected to the conducting coil end holders (44) in a 15manner selected from the group consisting of resistance welding and laser welding (the manner in which the coils are welded is a process not given patentable weight in this apparatus claim, see below) (page 4).
The Examiner points out the limitation of “coils are correspondingly connected to the conducting coil end holders in a 15manner selected from the group consisting of resistance welding and laser welding” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claim 8/1, Chen teaches (see fig. 4 above) the fixing sections (443) of the conducting coil end holders (44) are located on the set of insulating supports (45, 46) by any 20one of the following ways: being assembled to the set of insulating supports (45, 46) and being integrally formed with the set of insulating supports (45, 46) (Abstract; pages 3-4).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yoshida et al (Yoshida) (U.S. Patent No. 5173628).
Regarding claim 2/1, Chen teaches the device of claim 1 but does not explicitly teach each of the conducting coil end holders further includes a projected section sidewardly extended from a 20position near the connecting section; and the connecting section and the projected section together defining the receiving zone as a recess.
However, Yoshida teaches (see fig. 5 below) each of the conducting coil end holders (8) further includes a projected section (8a) sidewardly extended from a 20position near the connecting section (8b); and the connecting section (8b) and the projected section (8a) together defining the receiving zone (see annotated fig. 5 below) as a recess (col. 5: lines 23-35) in order to provide ease of assembly and a reduction in assembly costs (Yoshida, col. 5: lines 35-40).

    PNG
    media_image2.png
    438
    529
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen and provide each of the conducting coil end holders further includes a projected section sidewardly extended from a 20position near the connecting section; and the connecting section and the projected section together defining the receiving zone as a recess as taught by Yoshida in order to provide ease of assembly and a reduction in assembly costs (Yoshida, col. 5: lines 35-40).
Regarding claim 3/1, Chen teaches the device of claim 1 but does not explicitly teach the receiving zone has a configuration selected from the group consisting of a notch, a cut, a groove, a 25narrowed neck portion, and a through hole.
However, Yoshida teaches (see fig. 5 above) the receiving zone (see annotated fig. 5 above) has a configuration selected from the group consisting of a notch, a cut, a groove, a 25narrowed neck portion, and a through hole (in this case a notch or groove, see fig. 5 above) (col. 5: lines 23-35) in order to provide ease of assembly and a reduction in assembly costs (Yoshida, col. 5: lines 35-40).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen and provide the receiving zone has a configuration selected from the group consisting of a notch, a cut, a groove, a 25narrowed neck portion, and a through hole as taught by Yoshida in order to provide ease of assembly and a reduction in assembly costs (Yoshida, col. 5: lines 35-40).
Regarding claim 4/2/1, Chen in view of Yoshida teaches the device of claim 2, Chen further teaches (see fig. 4 above) the connecting section (441) of 1the conducting coil end holder (44) is electrically connected to a circuit board (4) (pages 3-4).
Regarding claim 6/4/2/1, Chen in view of Yoshida teaches the device of claim 4, Chen further teaches (see fig. 4 above) the connecting sections (441) of 10the conducting coil end holders (44) are respectively externally provided with a weldable layer for electrical connection to the circuit board (4) (pages 3-4).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Shiraishi (U.S. PGPub No. 20210099043) teaches a motor including a rotating portion that rotates about a center axis that extends vertically and a stationary portion that rotatably supports the rotating portion. The stationary portion includes a stator including a coil, radially facing at least a portion of the rotating portion, a base disposed axially below the stator, a circuit board disposed axially between the stator and the base, a conductor electrically connected to the coil and the circuit board, including an extending portion extending axially downward from the circuit board, and a resin portion covering the circuit board and the conductor, connecting the base and the stator. The base is provided in its axially upper surface with an opening that overlaps the conductor when viewed axially.
Yasumura (U.S. PGPub No. 20200161924) teaches a stator assembly for use in a motor includes an annular stator and a circuit board. The stator having an annular shape is centered on a central axis extending vertically. The circuit board is above the stator in an axial direction. The stator includes a stator core, an insulator, a conductive wire, and a terminal pin. The stator core includes teeth. The insulator covers at least a portion of the stator core. The conductive wire is wound around the teeth via the insulator to define a coil. The terminal pin extends axially upward from an upper surface of the insulator and is connected to an end portion of the conductive wire. The circuit board includes a solder portion on an upper surface. The solder portion enables electrical connection with the terminal pin and is covered with a coating layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834